DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
	On p. 2, please delete reference to “…claim 1” (line 19) and “…supplementary claims” (line 22).
Appropriate correction is required.

    Claim Objections
3.	Claim 13 is objected to because of the following informalities:
	Claim 13, line 1, “the” (first occurrence) should read – The --.
	Claim 13, line 1, “the organic compounds” lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-110894 (hereinafter Furumatsu).
As for claim 8, Furumatsu discloses an eraser for removing marks by writing, painting and/or drawing implements (see Abstract and paragraph [0001]), comprising: at least one base material or binder (polyvinyl chloride (PVC) or polyvinyl acetate; paragraph [0012]); and, at least one plasticizer, wherein the at least one plasticizer is formed by a polyol ester (e.g., glycol dibenzoate, triethylene glycol dibenzoate or polyethylene glycol dibenzoate; paragraph [0013]).	
As for claim 9, wherein the eraser comprises polyol ester in a quantity of 20 % to 60 % by weight (20 % or 32 % by weight was used in the Furumatsu examples; paragraphs [0016] – [0021]).
As for claim 10, wherein the binder is (polyvinyl chloride (PVC) or polyvinyl acetate; paragraph [0012]).

7.	Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,521,239 (hereinafter Handl).
As for claim 8, the patent to Handl discloses a (rubber) eraser for removing marks by writing, painting and/or drawing implements (see Abstract and col. 1, lines 12-13), comprising: at least one base material or binder (e.g., polyalkyl methacrylate (PAMA); col. 1, lines 49-60) and, at least one plasticizer (col. 1, lines 49-60), wherein the at least one plasticizer is formed by a polyol ester (col. 1, lines 49-60; col. 2, lines 23-29).


As for claim 10, wherein the binder can be PAMA, a polymer from the methacrylate group (MA) (col. 1, lines 49-60 and col. 3, lines 11-22 and Examples 1-8 in cols. 2 and 3).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Furumatsu.	
As for claim 11, Furumatsu already teaches in examples an eraser composed of PVC as binder 20 - 60 % by weight and Polyol ester as plasticizer 20 - 60 % by weight (20 % or 32 % by weight; paragraphs [0016] and [0017]). As for Fillers being 0-60 % by weight and Other additives 0-10 % by weight, Furumatsu also teaches (and in examples) the addition of Fillers and Other additives (e.g., paragraphs [0014], [0015], [0019] and [0020]) as added features for economic/production purposes and/or for erasibility characteristics and where the general conditions of a claim are disclosed in the prior art 
As for claim 12, wherein the eraser comprises chalk (calcium carbonate) (paragraph [0014]).
As for claim 13 (see claim objection), wherein the organic compounds (fillers) is clay or talc (paragraph [0014]).
As for claim 15, wherein the eraser comprises colorants or oils (paragraph [0015]).

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Furumatsu in view of Handl.
	Furumatsu discloses all of the recited subject matter as previously recited above with the exception of organic fillers being wood flour, meal and/or products derived therefrom. The patent to Handl teaches an eraser for removing marks comprising a base material or binder (e.g., PAMA, plasticizer and fillers/solvents/pigments and other additives such as pumice meal; col. 1, lines 49-52; see Example 2 at col. 2, lines 15-20 and claims 12 and 17). It would have been obvious to one of ordinary skill in the art to modified Furumatsu’s eraser by adding/substituting an organic filler of meal (pumice) into the mix as suggested by Handl for economical considerations and/or environmental concerns.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Furumatsu and Kimpel are pertinent to erasers with various binder and plasticizer mixes.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723